Citation Nr: 0417396	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  98-11 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for colon disease, to 
include diverticulosis and diverticulitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
December 1968.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in August 2003, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina, so that additional development 
could be undertaken.  Following the RO's completion of the 
requested actions, the case has been returned to the Board 
for further review.  


FINDINGS OF FACT

1.  Manifestations of colon disease, to include 
diverticulosis and diverticulitis, are not shown in service 
or for many years following the veteran's discharge from 
military service.  

2.  Service connection for hemorrhoids was established by RO 
action in June 1994.

3.  The preponderance of the competent evidence of record is 
against finding that colon disease, to include diverticulosis 
and diverticulitis, as initially documented in 1978, is 
linked to the veteran's period of military service or any 
event thereof, or to his service-connected hemorrhoids.


CONCLUSION OF LAW

Colon disease, to include diverticulosis and diverticulitis, 
was not incurred in or aggravated by military service; a 
malignant colon tumor may not be presumed to have been 
incurred therein; and colon disease is not due to or the 
result of the veteran's service-connected hemorrhoids.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310, 3.326 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to obtain needed evidentiary and procedural 
development, the Board remanded this matter to the RO 
September 2000.  That was followed by the Board's April 2003 
attempt to develop the record itself through a development 
memorandum, and further remand to the RO in August 2003.  No 
contentions are advanced by or on behalf of the veteran, to 
the effect that VA has failed to accomplish those actions 
sought by the Board in its various development actions, and 
no such failure is otherwise demonstrated by the record.  On 
the basis of the foregoing, it necessarily follows that the 
RO has to every extent possible complied fully with the terms 
of the Board's directives.  See Stegall v. West, 11 Vet.App. 
268, 270-71(1998).  

Various arguments are, however, advanced as to VA's alleged 
failure to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), which became law in November 2000, subsequent to the 
initiation of the claim in question.  Allegations are 
advanced that all prior attempts to furnish the veteran 
notice of the information and evidence needed to substantiate 
his claim for service connection, as well as to notify him of 
the evidence he must retrieve and what evidence VA must 
obtain, failed to meet the requirements of 38 U.S.C.A. 
§ 5103(a).  

The VCAA significantly added to the statutory law concerning 
the VA's duties when processing claims for VA benefits by 
redefining the obligations of VA with respect to its duty to 
assist a claimant and including an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  To implement the 
provisions of the law, VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326(a), and the applicable law and regulations have 
been the subject of holding of various Federal courts.  

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Written notice of the foregoing was provided to 
the veteran in an August 2002 letter from the RO.  Such 
letter advised the veteran that he could provide nexus 
evidence and that VA would contact any identified medical 
provider in order to obtain an opinion as to the relationship 
between his colon disorder and his period of service or 
service-connected disability.  The letter also informed the 
veteran what other evidence it would secure.  To that extent, 
VA's duties established by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) have been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, through 
development efforts of VA, additional records from the 
service department and others have been obtained and made a 
part of the claims folder.  In addition, the veteran was 
afforded one or more VA examinations for evaluation of the 
disability in question, and through such evaluation(s), 
opinions were obtained as to the existence or nonexistence of 
a nexus between the disorder at issue and the appellant's 
period of active duty or service-connected disability.  As 
such, VA's duty-to-assist obligation has been fully satisfied 
in this instance.  

Fourthly, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 17 
Vet.App. 412 (2004), held, in part, that VCAA notice, as 
required by 38 U.S.C.A. §§ 5100, 5103(a); 38 C.F.R. § 3.159, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  In this case, the 
initial RO decision was made prior to November 2000, the 
month the VCAA was enacted.  Hence, it was impossible for VA 
to have complied with a law that did not become effective 
until November 2000.  Moreover, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication denying the 
claim in question, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-RO decision notice was not prejudicial to the appellant.  
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant."  Id. at 422.) 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial.  To find 
otherwise would require the Board to remand every case for 
the purpose of having the RO provide a pre-initial 
adjudication notice.  The only way the RO could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of 38 U.S.C.A. § 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
RO adjudication, this could not have been the intention of 
the Court, otherwise it would not have taken "due account of 
the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error."  
Id. at 1375.)  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C.A. § 7104(a) (West 2002), all questions 
in a matter which under 38 U.S.C.A. § 511(a) (West 2002) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-RO 
initial adjudication constitutes harmless error, especially 
since an RO determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 17 
Vet.App. at 422.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an RO decision is appealed to the Board.  
Rather, it is only after a decision of either the RO or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet.App. 384 
(1993); Sutton v. Brown, 9 Vet.App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant, beginning in 
2002, was not afforded to him prior to the first RO 
adjudication of the claims, full notice was provided by the 
RO prior to the most recent transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a supplemental statement of the 
case was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his or her claims, and to respond to 
VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service Connection:  Colon Disease

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as a malignant tumor, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disorder by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  See generally Allen 
v. Brown, 7 Vet.App. 439, 448 (1995).

The veteran's service medical records are negative for 
complaints, findings, or diagnoses of a colon disorder, 
including but not limited to diverticulitis and 
diverticulosis.  Service medical records do indicate 
treatment for thrombosed hemorrhoids and, on that basis, 
service connection was established by RO action in June 1994 
for hemorrhoids.  

In December 1978, evidence of a colon disorder, 
diverticulosis, particularly involving the sigmoid colon, was 
shown on testing.  March 1981 and November 1982 barium enema 
studies disclosed moderate diverticulosis, with the earlier 
study showing considerable spasm of the sigmoid colon.  

In December 1993, the veteran was examined by VA, at which 
time he offered a history of postservice hemorrhoidectomies 
in 1972 and 1976.  He was found to have internal and external 
hemorrhoids; diagnoses of a history of recurrent hemorrhoids; 
a history of diverticulosis with complications of 
diverticulitis and diverticular pain; and a history of 
chronic polyps, were recorded.  

In March 1999, the veteran underwent an exploratory 
laparotomy and a partial resection of the left sigmoid colon 
during a period of private hospitalization.  Pathological 
studies revealed an infiltrating lesion that was thought to 
be a gastrointestinal stromal tumor.  

In addition to the testimony offered at October 1998 and July 
2000 hearings on appeal, there is submitted in support of the 
veteran's entitlement to service connection a June 2000 
statement from R. Cochran, Jr., M.D.  That statement noted 
that he had seen the veteran in March 1999 for evaluation and 
treatment of a growth found in the sigmoid colon.  
Examination and testing were noted to identify extensive 
diverticulosis, mild diverticulitis, and a stromal tumor 
involving an area of diverticulosis.  In addition, the 
veteran's medical history was significant for multiple 
abdominal complaints involving his lower abdomen stemming 
from his initial and subsequent years while in military 
service.  The following was therein set forth:

Since I have been following him, I feel his long 
history is certainly consistent with that of 
diverticulosis and diverticulitis originating in 
the time that he was in the military service.  
The development of the stromal tumor in the 
sigmoid colon that was resected certainly could 
have developed in the mileau (sic) of chronic 
irritation of diverticulosis and diverticulitis.

For this reason, I think most of his health 
problems related to his colon disease at this 
time, were either developed and/or exacerbated 
during his military service.  

In contrast to Dr. Cochran's opinion is the report of a VA 
medical examination in November 2002, as supplemented by 
February and July 2003 addenda.  That examination yielded a 
pertinent diagnosis of diverticular disease, as well as 
various medical opinions, including that it was not at least 
as likely as not that any current colon disorder had its 
origins during his period of service from 1948 to 1968, or 
that any colon disorder of his was the direct result of his 
service-connected hemorrhoids or treatment therefor.  There 
was likewise no basis for a finding that it was at least as 
likely as not that the veteran's hemorrhoids and treatment 
thereof resulted in an increase in severity of his colon 
disease, such as to constitute an aggravation of the colon 
disability.  The VA physician also took issue with the 
opinion offered by Dr. Cochran, on the basis that there was 
no evidence of any diverticular disease on an inservice 
proctoscopy.

Where there is an approximate balance of positive and 
negative evidence, the benefit of the doubt is to given to 
the claimant.  38 U.S.C.A. § 5107(b).  However, in this 
instance, 38 U.S.C.A. § 5107(b) is not for application, as 
the evidence for and against the veteran's entitlement is not 
found to be in relative equipoise.  In this regard, the 
opinions offered by Dr. Cochran and the VA examiner are not 
on an equal footing.  Rather, the opinions of the VA examiner 
are far more persuasive, inasmuch as the foundation of those 
opinions was a complete review of the veteran's claims 
folder.  Although Dr. Cochran as a treating physician was 
aware of the veteran's medical condition as of 1993 and 
thereafter, much of his opinion appears to be based on 
medical history, including that received from the veteran 
directly.  On the other hand, the VA physician's opinions are 
based upon a review of the veteran's service medical records 
and all of the other examination and treatment reports 
contained within the claims folder, as well as a detailed 
clinical examination of the appellant.  On that basis, alone, 
the opinions of the VA examiner are deserving of far greater 
probative weight than those of Dr. Cochran.

Given that a preponderance of the evidence is against the 
veteran's claim, entitlement to service connection for colon 
disease, to include diverticulitis an diverticulosis, must be 
denied.  


ORDER

Service connection for colon disease, to include 
diverticulitis an diverticulosis, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



